UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4646


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ZACTRICK MICHAEL JEFFERIES, a/k/a Bubba,

                    Defendant - Appellant.


Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:17-cr-00123-HMH-2)


Submitted: June 22, 2018                                          Decided: June 26, 2018


Before DUNCAN and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James R. Battle, II, BATTLE LAW FIRM, LLC, Conway, South Carolina, for Appellant.
Elizabeth Jeanne Howard, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Zactrick Michael Jefferies pled guilty without a written plea agreement to

conspiracy to possess with intent to distribute and to distribute methamphetamine, 21

U.S.C. § 846 (2012), and two counts of possession of 500 grams or more of

methamphetamine with intent to distribute, 21 U.S.C. §§ 841(a), (b)(1)(A) (2012). He

was sentenced to 236 months in prison on each count, to run concurrently. Jefferies

appeals. His attorney has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), raising two issues but stating that there are no meritorious issues for appeal.

This court notified Jefferies of his right to file a pro se brief, but he has not filed such a

brief. We affirm.

                                              I

       Jefferies first argues that the district court improperly denied his motion to

suppress statements he made to investigators following his arrest in December 2016. He

claims that he made the statements without having received Miranda warnings. See

Miranda v. Arizona, 384 U.S. 436 (1966).           A valid guilty plea waives all prior,

nonjurisdictional defects in a criminal proceeding. Tollett v. Henderson, 411 U.S. 258,

267 (1973). After examining the transcript of Jefferies’ Fed. R. Crim. P. 11 hearing, we

conclude that the district court substantially complied with the Rule, there was a factual

basis for the plea, and the plea was knowingly and voluntarily entered. In light of the

valid plea, and pursuant to Tollett, we conclude that Jefferies has waived his right to

challenge the propriety of the district court’s ruling on the suppression motion.



                                              2
                                             II

       During the allegedly tainted December 2016 interview with investigators, Jefferies

made admissions about the amount of methamphetamine for which he was responsible.

Jefferies’ probation officer included that amount when calculating the total amount of

drugs for which Jefferies was accountable and, in turn, when calculating Jefferies’ base

offense level. At sentencing, Jefferies did not object to the quantity of drugs for which he

was held accountable. The district court adopted the presentence report, including the

drug calculations therein. On appeal, Jefferies claims that the court should not have

included the drug amount discussed during the interview when determining his base

offense level.

       Because Jefferies raises this claim for the first time on appeal, our review is for

plain error. See United States v. Lynn, 592 F.3d 572, 576-77 (4th Cir. 2010).           We

discern no error, much less plain error, in this case. “District courts traditionally have

been given wide latitude as to the information they may consider in passing sentence after

a conviction.” United States v. Nichols, 438 F.3d 437, 439 (4th Cir. 2006) (internal

quotation marks omitted). “[T]he policies underlying the Miranda exclusionary rule

normally will not justify the exclusion of illegally obtained but reliable evidence from a

sentencing proceeding.” Id. at 443. However, if the court erred in considering the drug

amounts in question, the error did not affect Jefferies’s substantial rights. In imposing

sentence, the court stated that, even if the Guidelines calculations were erroneous, the



                                             3
court would have imposed the same sentence based on the 18 U.S.C. § 3553(a) (2012)

sentencing factors and the totality of the circumstances.

                                                  III

       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. Accordingly, we affirm. This court requires that counsel

inform Jefferies, in writing, of the right to petition the Supreme Court of the United

States for further review. If Jefferies requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was

served on Jefferies.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                  AFFIRMED




                                              4